DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 05/04/2021 have been received and entered into the case record.
Claims 1-13, 16-28 and 35-38 are pending in the application.
Claims 1, 9 and 13 are amended.
Claims 21, 22 and 24-28 are withdrawn from consideration as being drawn to a nonelected invention. The election was made without traverse in the reply filed on 05/05/2020.
Claims 1-13, 16-20, 23, 35-38 are examined on the merits


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. 
Regarding claim 1, the omitted elements are: addition of elements such as vectors that would create a recombinant product thereby obtaining the recombinant products of the method. 

As Claims 2 and 3 depend on claim 1 and do not resolve the issue of the recombinant product, they are additionally rejected as being incomplete

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claim 1-3, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meissner et al. (2001. Biotechnol Bioeng 75(2):197-203) in view of Chiou et al. (1991. Biotechnology and Bioengineering, Vol. 37, page 755-761; previously cited in PTO-892 filed on 11/04/2020) 

Regarding claims 1 and 2, Meissner et al. teaches obtaining suspension adapted HEK293-EBNA cells which are first cultured and expanded in non-adherent mode (i.e. suspension mode) before being obtained and then inoculating the cells into an adherent bioreactor which are then transfected (p. 199, 201). These cells are transfected in the bioreactor and cultured in adherent mode thereby creating recombinant proteins (biological product) (p. 199). The transfection pH set point at the time of inoculation was 7.4, lowered to 7.2 after 4 hours, and then adjusted to 7.1 to dissolve the residual DNA precipitate (p. 200).
Regarding claims 3 and 18, Meissner et al. teaches that the suspension adapted HEK cells are cultured in fetal calf serum (fetal bovine serum) in adherent mode and additionally the FCS was utilized 
Meissner et al. does not teach that the adherent bioreactor is a packed fiber bioreactor.
Chiou et al. teaches the production of recombinant CHO cells via a bioreactor packed with glass fibers (i.e. packed fiber carrier) (Abstract).
It would be obvious to one of ordinary skill in the art to utilize the fixed bed bioreactor which has been known to cultivate and produce recombinant products as taught by Chiou et al. in the method for culturing cells taught by Meissner et al. with a reasonable expectation of success. One would be motivated to do so as Chiou teaches that the bioreactor design provides favorable features for large-scale cell cultivation because of its high multiplication ratios, high cell density, and it has conditions for cell growth and product synthesis that can be stably maintained for a very long period of time (p. 760).
Therefore the invention would be obvious to one of ordinary skill in the art at the time of the effective filing date.

Claim 4-11, 16, 17, 23 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Meissner et al. (supra) in view of Chiou et al. (supra) as applied to claims 1-3, 18 and 20 above and in further view of Giroux (US 5,994,134; IDS Reference filed on 3/12/2019) and Wang et al. (2013. Molecular Therapy 21(2):358-367; previously cited in PTO-892 filed on 11/04/2020).
Regarding claims 4-11, 16, 17, 23 and 35-38, Meissner et al. in view of Chiou et al. provide teachings which disclose a method for producing a biological recombinant product via a packed fiber bioreactor comprising expanding suspension adapted cells, obtaining suspension adapted cells and inoculating said cells into a bioreactor wherein it is exposed to fetal bovine serum as discussed above. These references do not teach the additional steps of introducing a transgene which codes for a therapeutic protein into cells via a viral vector nor do they teach a pH level of less than 7.2 at transfection.
Giroux teaches a method for producing a biological recombinant product via delivering a transgene by viral vector into a bioreactor wherein said transgene codes for a therapeutic protein and is 
It would be obvious to one of ordinary skill in the art to combine the methods for producing recombinant biological products in a packed fiber bioreactor as taught by Meissner et al.  in view of Chiou with the method as taught by Giroux with a reasonable expectation of success. An artisan would be motivated to incorporate a transgene encoding a therapeutic protein into the cell expansion and culture method of Meissner et al. in view of Chiou because therapeutic proteins encoded by transgenes have been known to provide targeted cancer gene therapy (Wang et al.; Abstract). Furthermore, a pH of less than 7.2 would be beneficial to the transfection of the cells as 293 cells (which are utilized in the Example in the instant specification) have a known precise pH facilitating optimal growth that is generally in the range of physiological pH and the known range of that pH is 6 to 9, most preferably 7.2. However it varies with the particular cell line. Therefore lowering the pH below 7.2 would be a case of routine optimization. (Giroux et al., Col 7 line 60- Col. 8 line 2).
Therefore the invention would be obvious to one of ordinary skill in the art at the time of the effective filing date.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meissner et al. (supra) in view of Chiou et al. (supra) and Giroux et al. (supra) as applied to claims 4-11, 16, 17 and 35-38 above and in further view of Marceau (WO2013/076309; IDS Reference filed on 3/12/2019) and Park (2007. Physiol Genomics 31: 159–173; previously cited in PTO-892 filed on 11/04/2020).
Regarding Claims 12 and 13, Meissner et al., Chiou et al., and Giroux et al. provide teachings for a method wherein a biological recombinant product is produced in via the introduction of a transgene 17.
Marceau et al. teaches recombinant lentiviral vectors encoding transgenes cultured in bioreactors with cells in order to transfect said cells and create recombinant biological products for gene therapy (Abstract, p. 12, lines 15-20). 
It would have been obvious to one of ordinary skill in the art to substitute a lentiviral vector for transfecting cells with transgenes as taught by Marceau et al. for the adenoviral vectors taught in the combined biological recombinant product production method as taught by Meissner et al., Chiou et al, and Giroux et al. with a reasonable expectation of success. An artisan would be motivated to make said substitution because lentiviral vectors are known to be integrating viral vectors and ability to incorporate into genomic DNA with high efficiency (Park; Abstract, p. 160).
Therefore, the invention would have been obvious to one of ordinary skill in the art at the time of the invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable Meissner et al. (supra) in view of Chiou et al. (supra) and Giroux et al. (supra) as applied to claims 4-11, 16, 17 and 35-38 above and in further view of Knop et al. (US2013/0244331; IDS Reference filed on 03/12/2019) and Zhang (2004. Genet Vaccines Ther 2: pages 1-10; previously cited in PTO-892 filed on 11/04/2020)
Regarding claim 19, Meissner et al., Chiou et al., and Giroux et al. provide teachings for a method wherein a biological recombinant product is produced in via the introduction of a transgene through viral vector delivery means. These references do not disclose the multiplicity of infection (MOI) is not more than about 10. 
Knop et al. teaches a method of recombinant virus production in a hollow fiber bioreactor that has an MOI between 3 and 14 (i.e. 10) (para. 0022, Claim 15)
It would have been obvious to one of ordinary skill in the art to utilize the method taught by the combined references of Meissner et al., Chiou, and Giroux with a MOI of 10 as taught by Knop et al. with 
Therefore the invention would be obvious at the time of the effective filing date to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments filed 05/04/2021, with respect to the 101 and 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections have been withdrawn in light of the amendments made. 
Applicant’s arguments filed 05/04/2021, with respect to the 103 rejections have been fully considered and are persuasive.  Due to the limitation of suspension-adapted cells not being full addressed in the 103 rejection of claim 1, the 103 rejections set forth in the previous Office Action filed on 11/04/2020 have been withdrawn. However, new rejections have been made in order to fully address the limitation as well as the amendments made in the presently filed claim set utilizing the reference of Meissner et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./               Examiner, Art Unit 1632                                                                                                                                                                                         

/TAEYOON KIM/Primary Examiner, Art Unit 1632